      Case 3:20-cv-03572-B Document 16 Filed 04/01/21              Page 1 of 7 PageID 98



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 AMERICAN GENERAL LIFE                         §
 INSURANCE COMPANY,                            §
                                               §
      Plaintiff,                               §
                                               §
 v.                                            §    CIVIL ACTION NO. 3:20-CV-3572-B
                                               §
 CAROL CORZO, BRENDA LIZBETH                   §
 MELGAR CRUZ, ADAN ALBERTO                     §
 MELGAR CRUZ, and DANIEL                       §
 MELGAR CRUZ,                                  §
                                               §
      Defendants and Cross-Claimants,          §
                                               §
 v.                                            §
                                               §
 BLANCA NELIS CHICAS,                          §
                                               §
      Defendant and Cross-Defendant.           §

                         MEMORANDUM OPINION AND ORDER

         Before the Court is the Joint Motion for Discharge and Disbursement of Funds from the

Court’s Registry (Doc. 14), filed by Plaintiff American General Life Insurance Company (“American

General”) and Defendants Carol Corzo, Brenda Lizbeth Melgar Cruz, Adan Alberto Melgar Cruz,

and Daniel Melgar Cruz (“Defendants”). In this motion, American General and Defendants ask the

Court to: (1) discharge American General from liability regarding life-insurance proceeds, and (2)

order the disbursement of the proceeds at issue to Defendants. For the reasons stated below, the

Court grants the first request but denies the second without prejudice. Thus, the Court GRANTS

IN PART and DENIES IN PART the motion.



                                              -1-
    Case 3:20-cv-03572-B Document 16 Filed 04/01/21                   Page 2 of 7 PageID 99



                                                  I.

                                         BACKGROUND

         This interpleader action concerns the proceeds of a life-insurance policy issued by American

General. In September 2016, Ottoniel Melgar Perez purchased a $300,000 life-insurance policy (“the

Policy”) from American General. Doc. 1, Compl., ¶ 9. He named Defendants, who are his relatives,

as primary beneficiaries on the Policy. Id. A few years later, Perez married Blanca Nelis Chicas

(“Chicas”). Id. ¶ 10. Subsequently, Perez passed away, leaving his $300,000 death benefit from the

Policy behind. Id. ¶¶ 11–12. Chicas and Defendants both submitted claims to American General for

the death benefit. Id. ¶¶ 13–14.

         To resolve these competing claims, American General filed an interpleader action in this

Court against Chicas and Defendants. See generally Doc. 1, Compl. Shortly thereafter, the Court

granted American General’s motion to deposit the death-benefit sum of $300,000 into the Court’s

registry, Doc. 7, Order, 1, and American General deposited the funds. Defendants then filed an

answer to American General’s complaint, which contains a cross-claim alleging that “Chicas is not

entitled to any of the life insurance proceeds[.]” Doc. 8, Answer, ¶ 26. Nearly one month later,

Chicas was served with American General’s interpleader complaint. Doc. 10, Return of Service, 1–2.

When Chicas failed to timely file an answer to the complaint, American General sought and

obtained an entry of default against her. Doc. 11, Pl.’s Req., 1; Doc. 12, Clerk’s Entry of Default, 1.

American General and Defendants then filed a joint motion asking the Court to discharge American

General from liability and disburse the death benefit (minus a $2,500 attorneys’ fee award to

American General) to Defendants. Doc. 14, Jt. Mot., 1, 4. The Court considers this joint motion

below.

                                                 -2-
     Case 3:20-cv-03572-B Document 16 Filed 04/01/21                  Page 3 of 7 PageID 100



                                                  II.

                                       LEGAL STANDARD

        “Statutory interpleader is proper when a (1) stakeholder has a single fund worth at least $500;

(2) where two or more adverse claimants with diverse citizenship are competing for that fund; and

(3) the stakeholder has deposited the fund in the Court’s registry.” Fresh Am. Corp. v. Wal-Mart

Stores, Inc., 393 F. Supp. 2d 411, 414 (N.D. Tex. 2005) (footnote omitted) (citing 28 U.S.C.

§ 1335(a)). “An interpleader action allows the stakeholder to pay the money in dispute into court,

withdraw from the proceedings, and leave the claimants to litigate between themselves their

entitlement to the funds.” Ekholm v. T.D. Ameritrade, Inc., 2013 WL 4223128, at *2 (N.D. Tex. Aug.

14, 2013) (citations omitted). In determining whether the interpleader requirements are satisfied,

the Court must first determine “if there is a single fund at issue and whether there are adverse

claimants to that fund.” Wells Fargo Bank, N.A. v. Lane Grp., LLC, 2019 WL 1099992, at *2 (N.D.

Tex. Feb. 13, 2019) (citing Rhoades v. Casey, 196 F.3d 592, 600 (5th Cir. 1999)). If these

requirements are met, the Court then “determines the rights of the claimants.” Id. (citing Rhoades,

196 F.3d at 600).

                                                  III.

                                             ANALYSIS

        Below, the Court concludes that American General has satisfied the requirements for

statutory interpleader. However, the Court will not determine the rights of the claimants to the funds

at issue until Defendants have moved for default judgment against Chicas.

A.      American General Is Entitled to Statutory Interpleader and Thus Is Discharged from Liability.

        American General has met the requirements for interpleader. First, American General, as

                                                 -3-
   Case 3:20-cv-03572-B Document 16 Filed 04/01/21                       Page 4 of 7 PageID 101



stakeholder, holds a single fund worth over $500. Doc. 1, Compl., ¶¶ 7, 9; Doc. 8, Defs.’ Answer,

¶¶ 7, 9.1 Second, there are at least two adverse claimants of diverse citizenship claiming an interest

in the fund: Chicas is a citizen of Texas, while Defendants are citizens of Florida and Guatemala.

Doc. 1, Compl., ¶¶ 7, 13, 14; Doc. 8, Defs.’ Answer, ¶¶ 7, 13, 14. Third, American General

deposited the funds at issue into the Court’s registry. See Doc. 7, Order, 1–2 (authorizing American

General to deposit the funds); Doc. 14, Jt. Mot., 4 (explaining that the funds were deposited, as

reflected in a docket entry, on January 12, 2021).

        Because American General has satisfied the requirements for interpleader, the Court

discharges American General from liability. See Berry v. Banner Life Ins. Co., 718 F. App’x 259, 263

(5th Cir. 2018) (per curiam) (“Once a district court concludes that the requirements for interpleader

have been met, it may discharge the plaintiff-stakeholder if the stakeholder is a disinterested party

willing to tender the disputed funds.” (citation omitted)). Further, the Court may award American

General reasonable attorneys’ fees incurred in bringing the interpleader action, because American

General is “a disinterested stakeholder, and is not in substantial controversy with one of the

claimants.” Rhoades v. Casey, 196 F.3d 592, 603 (5th Cir. 1999); see Doc. 1, Compl., ¶ 21 (alleging

American General does not claim any interest in the funds); Doc. 7, Defs.’ Answer, ¶ 21 (admitting

this allegation). Here, American General has requested $2,500 in attorneys’ fees, and the Court finds

this request reasonable given that American General filed an interpleader complaint, a motion to

deposit funds into the Court registry, a request for an entry of default, and the joint motion at hand.



        1
          Because Chicas is in default, she is deemed to have admitted American General’s well-pleaded
allegations. Nishimatsu Constr. Co. v. Hous. Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975) (“The defendant,
by his default, admits the plaintiff’s well-pleaded allegations of fact[.]” (citations omitted)).

                                                    -4-
     Case 3:20-cv-03572-B Document 16 Filed 04/01/21                Page 5 of 7 PageID 102



Further, Defendants agree to American General’s request for attorneys’ fees. See Doc. 14, Jt. Mot.,

4.

        The Court thus holds that American General is entitled to be discharged from this action and

to receive $2,500 in reasonable attorneys’ fees. Accordingly, the Court GRANTS IN PART the

joint motion and ORDERS:

        1.     That American General be discharged with prejudice from any and all liability to
               Defendants, Chicas, and to any person, firm, estate, corporation, or entity on account
               of or in any way related to American General Life Insurance Company Policy
               Number YME0779168 issued to the late Ottoniel Melgar Perez and/or related to the
               handling or processing of any claims made under American General Life Insurance
               Company Policy Number YME0779168 issued to the late Ottoniel Melgar Perez.

        2.     That Defendants and Chicas be enjoined from instituting or prosecuting against
               American General any proceeding in any state or United States Court or
               administrative tribunal relating to the death benefit payable under American General
               Life Insurance Company Policy Number YME0779168 and on account of the death
               of Ottoniel Melgar Perez, and that said injunction issue without bond or surety;

        3.     That American General be dismissed with prejudice from all further appearances or
               actions in this case, and from all liability for cost herein.

        4.     That the Clerk of Court be ordered to disburse $2,500 to American General for its
               reasonable attorneys’ fees and costs from the Court registry containing the funds at
               issue.

B.      Defendants Must Obtain Default Judgment Against Chicas Before the Court Disburses the
        Remaining Funds.

        Although Chicas is in default with respect to American General’s complaint, see Doc. 12,

Clerk’s Entry of Default, Defendants have not moved for a default judgment against Chicas. A

motion for default judgment is the proper vehicle for appearing claimants to seek disbursement when

the other claimants have failed to appear. See, e.g., Benjamin Moore & Co. v. Menendez, 2019 WL

3413420, at *1 (N.D. Tex. July 29, 2019) (“[I]f default judgment against [one of the interpleader


                                                -5-
   Case 3:20-cv-03572-B Document 16 Filed 04/01/21                   Page 6 of 7 PageID 103



defendants] is warranted, then disbursement of the interplead funds to [the other interpleader

defendant] is proper.”). Additionally, to obtain a default judgment against Chicas with respect to

their cross-claim, see Doc. 8, Answer, ¶¶ 26–34, Defendants “cannot rely or ‘piggyback’ on the

service of [American General’s] summons and Original Complaint; [Chicas’s] failure to . . . respond

to [American General’s] Original Complaint; or the related entry of default against [Chicas.]”

Andrews v. Andrews, 2017 WL 11494093, at *2 (N.D. Tex. Aug. 10, 2017). Rather, to obtain a

default judgment on the cross-claim against Chicas, Defendants must first serve Chicas with a

summons and a copy of a pleading asserting their cross-claim. See id. (citation omitted).2

       Without a finding that Defendants are entitled to a default judgment against Chicas, the

Court cannot “determine[] the rights of the claimants.” Wells Fargo Bank, 2019 WL 1099992, at *2

(citation omitted); see, e.g., Neiman Marcus Grp., Inc. v. Pacific Valley Bank, 2010 WL 5441917, at

*1 (N.D. Tex. Dec. 27, 2010) (ordering disbursement of funds to an appearing claimant by granting

the appearing claimant’s motion for default judgment against a claimant who did not answer the

interpleader action or “otherwise defend[] against” the appearing claimant’s claim to the funds); Lee

v. Dale, 2020 WL 887736, at *2 (N.D. Tex. Feb. 24, 2020) (same). Thus, the Court DENIES

Defendants’ request for disbursement WITHOUT PREJUDICE.

                                                 IV.

                                          CONCLUSION

       For the reasons stated above, the Court GRANTS IN PART and DENIES IN PART the

joint motion (Doc. 14). Namely, the Court GRANTS the motion insofar as the parties seek to


       2
         Alternatively, Defendants may elect to dismiss their cross-claim. Irrespective of whether they
proceed with their cross-claim, however, Defendants must move for default judgment against Chicas.

                                                 -6-
   Case 3:20-cv-03572-B Document 16 Filed 04/01/21                 Page 7 of 7 PageID 104



discharge American General from liability. Accordingly, the Court DISCHARGES American

General with prejudice, DISMISSES American General as a party in this case, and ORDERS the

Clerk of Court to disburse $2,500 to American General for its reasonable attorneys’ fees and costs

from the Court’s registry containing the funds at issue.

       But the Court DENIES the motion WITHOUT PREJUDICE to the extent Defendants

seek disbursement of the remaining funds in the Court’s registry. To obtain disbursement,

Defendants have two alternative paths: (1) they may dismiss their cross-claim against Chicas and

move for default judgment against Chicas on the interpleader complaint; or (2) they may serve

Chicas with their cross-claim, obtain an entry of default against Chicas as to the cross-claim, and

move for default judgment against Chicas on the cross-claim.

       Finally, the Court ORDERS the Clerk’s Office to re-align Defendants as the plaintiffs in this

action and Chicas as the sole defendant in this action.




       SO ORDERED.

       SIGNED: April 1, 2021.



                                                      _________________________________
                                                      JANE J. BOYLE
                                                      UNITED STATES DISTRICT JUDGE




                                                -7-
